Exhibit 10.3
GRACO INC. 2010 STOCK INCENTIVE PLAN
CHIEF EXECUTIVE OFFICER
STOCK OPTION AGREEMENT
(Non-Qualified)
          THIS AGREEMENT, made this «DATE» day of «MONTH», «YEAR», by and
between Graco Inc., a Minnesota corporation (the “Company”) and «NAME» (“«NAME»”
or the “Employee”).
          WITNESSETH THAT:
          WHEREAS, the Company pursuant to the Graco Inc. 2010 Stock Incentive
Plan (the “Plan”) wishes to grant this stock option to Employee;
          NOW THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the parties agree as follows:

1.   Grant of Option      
The Company grants to Employee, the right and option (the “Option”) to purchase
all or any part of an aggregate of «SHARES» shares of Common Stock of the
Company, par value USD 1.00 per share, at the price of USD «PRICE» per share on
the terms and conditions set forth in this Agreement. The date of grant of the
Option is «DATE» (the “Date of Grant”).
  2.   Duration and Exercisability

  A.  
No portion of this Option may be exercised by Employee until the first
anniversary of the Date of Grant and then only in accordance with the Vesting
Schedule set forth below. In no event shall this Option or any portion of this
Option be exercisable following the tenth anniversary of the Date of Grant.
        Vesting Schedule

              Portion of Option   Vesting Date   Exercisable  
First Anniversary of Date of Grant
  25%  
Second Anniversary of Date of Grant
  50%  
Third Anniversary of Date of Grant
  75%  
Fourth Anniversary of Date of Grant
  100%

     
If Employee does not purchase in any one year the full number of shares of
Common Stock of the Company to which he/she is entitled under this Option,
he/she may, subject to the terms and conditions of Section 3, purchase such
shares of Common Stock in any subsequent year during the term of this Option.
This Option shall expire as of the close of trading at the national securities
exchange on which the Common Stock is traded (“Exchange”) on the tenth
anniversary of the Date of Grant or if the Exchange is closed

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

     
on the anniversary date or the Common Stock of the Company is not trading on
said anniversary date, such earlier business day on which the Common Stock is
trading on the Exchange.
    B.  
During the lifetime of Employee, the Option shall be exercisable only by him/her
and shall not be assignable or transferable by him/her otherwise than by will or
the laws of descent and distribution.
    C.  
Under no circumstances may the Option or any portion of the Option granted by
this Agreement be exercised after the term of the Option expires.

3.   Effect of Termination of Employment

  A.  
If Employee’s employment terminates for any reason other than Employee’s gross
and willful misconduct, death, retirement (as defined in Section 3D), or
disability (as defined in Section 3D), Employee shall have the right to exercise
that portion of the Option exercisable upon the date of termination of
employment at any time within the period beginning on the day after termination
of employment and ending at the close of trading on the Exchange ninety
(90) days later.
    B.  
If Employee’s employment terminates by reason of Employee’s gross and willful
misconduct during employment, including, but not limited to, wrongful
appropriation of Company funds, serious violations of Company policy, breach of
fiduciary duty or the conviction of a felony, the unexercised portion of the
Option shall terminate as of the time of the misconduct. If the Company
determines subsequent to the termination of Employee’s employment for whatever
reason, that Employee engaged in conduct during employment that would constitute
gross and willful misconduct justifying termination, the Option shall terminate
as of the time of such misconduct. Furthermore, if the Option is exercised in
whole or in part and the Company thereafter determines that Employee engaged in
gross and willful misconduct during employment which would have justified
termination at any time prior to the date of such exercise, the Option shall be
deemed to have terminated as of the time of the misconduct and the Company may
elect to rescind the Option exercise. Gross and willful misconduct shall not
include any action or inaction by the Employee contrary to the direction of the
Board with respect to any initiative, strategy or action of the Company, which
action or inaction the Employee believes is in the best interest of the Company.
    C.  
If Employee shall die while employed by the Company or an affiliate and shall
not have fully exercised the Option, all shares remaining under the Option shall
become immediately exercisable. If Employee shall die within ninety (90) days
after a termination of employment which meets the criteria of Section 3A above,
only those shares vested as of the date of termination shall be exercisable. The
executor or administrator of Employee’s estate, or any person(s) to whom the
Option was transferred by will or the applicable laws of distribution and
descent may exercise such exercisable shares at any time during a period
beginning on the day after the date of Employee’s death and ending at the close
of trading on the Exchange on the tenth anniversary of the Date of Grant.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

  D.  
If Employee’s termination of employment is due to retirement or disability, all
shares remaining under the Option shall become immediately exercisable. Employee
shall be deemed to have retired if the termination of employment occurs for
reasons other than the Employee’s gross and willful misconduct, death, or
disability after Employee (i) has attained age 55 and 10 years of service with
the Company or an affiliate, or (ii) has attained age 65. Employee shall be
deemed to be disabled if the termination of employment occurs because Employee
is unable to work due to an impairment which would qualify as a disability under
the Company’s long term disability program. Employee may exercise the shares
remaining unexercised at any time during a period beginning on the day after the
date of Employee’s termination of employment and ending at the close of trading
on the Exchange on the tenth anniversary of the Date of Grant. If Employee
should die during the period between the date of Employee’s retirement or
disability and the expiration of the Option, the executor(s) or administrator(s)
of the Employee’s estate, or any person(s) to whom the Option was transferred by
will or the applicable laws of distribution and descent may exercise the
unexercised portion of the Option at any time during a period beginning the day
after the date of Employee’s death and ending at the close of trading on the
Exchange on the tenth anniversary of the Date of Grant. Notwithstanding anything
to the contrary contained in Section 3, if the Employee’s employment is
terminated by retirement (as defined in this Section 3D) and Employee has not
given written notice to the Chair of the Management Organization and
Compensation Committee of the Board of Directors (the “Committee”), of
Employee’s intention to retire not less than six (6) months prior to the date of
his retirement, then in such event, for purposes of this Agreement only, said
termination of employment shall be deemed to be not a retirement but a
termination subject to the provisions of Section 3A, provided, however, that in
the event that the Committee determines that said termination of employment
without six (6) months prior written notice is in the best interests of the
Company, such termination shall be deemed to be a retirement and shall be
subject to this Section 3D.
    E.  
If the Option is exercised by the executors, administrators, legatees, or
distributees of the estate of a deceased optionee, the Company shall be under no
obligation to issue stock hereunder unless and until the Company is satisfied
that the person(s) exercising the Option is the duly appointed legal
representative of the deceased optionee’s estate or the proper legatee or
distributee thereof.
    F.  
For purposes of this Section 3, if the last day of the relevant period is a day
upon which the Exchange is not open for trading or the Common Stock is not
trading on that day, the relevant period will expire at the close of trading on
such earlier business day on which the Exchange is open and the Common Stock is
trading.

4.   Manner of Exercise

  A.  
Employee or other proper party may exercise the Option only by delivering within
the term of the Option written notice to the Company at its principal office in
Minneapolis, Minnesota, stating the number of shares as to which the Option is
being exercised and, except as provided in Sections 4B(2) and 4C, accompanied by
payment-in-full of the Option price for all shares designated in the notice.
    B.  
The Employee may, at Employee’s election, pay the Option price as follows:

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

  (1)  
by cash or check (bank check, certified check, or personal check)
    (2)  
by delivering to the Company for cancellation, shares of Common Stock of the
Company which have been held by the Employee for not less than six (6) months
with a fair market value equal to the Option price.

     
For purposes of Section 4B(2), the fair market value of the Company’s Common
Stock shall be the closing price of the Common Stock on the day immediately
preceding the date of exercise on the Exchange. If there is not a quotation
available for such day, then the closing price on the next preceding day for
which such a quotation exists shall be determinative of fair market value. If
the shares are not then traded on an exchange, the fair market value shall be
the average of the closing bid and asked prices of the Common Stock as reported
by the National Association of Securities Dealers Automated Quotation System. If
the Common Stock is not then traded on NASDAQ or on an exchange, then the fair
market value shall be determined in such manner as the Company shall deem
reasonable.
    C.  
The Employee may, with the consent of the Company, pay the Option price by
delivering to the Company a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.

5.   Payment of Withholding Taxes       Upon exercise of any portion of this
Option, Employee shall pay to the Company an amount sufficient to satisfy any
federal, state, or local withholding tax requirements which arise as a result of
the exercise of the Option or provide the Company with satisfactory
indemnification for such payment. Employee may pay such amount by delivering to
the Company for cancellation shares of Common Stock of the Company with a fair
market value equal to the minimum amount of such withholding tax requirement by
(i) electing to have the Company withhold shares otherwise to be delivered with
a fair market value equal to the minimum statutory amount of such taxes required
to be withheld by the Company, or (ii) electing to surrender to the Company
previously owned shares with a fair market value equal to the amount of such
minimum tax obligation.   6.   Change of Control

  A.  
Notwithstanding Section 2A hereof, the entire Option shall become immediately
and fully exercisable upon a “Change of Control” and shall remain fully
exercisable until either exercised or expiring by its terms. A “Change of
Control” means:

  (1)  
an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)), (a “Person”), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) which, together with other acquisitions by such
Person, results in the aggregate beneficial ownership by such Person of 30% or
more of either

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

  (a)  
the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or
    (b)  
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

     
provided, however, that the following acquisitions will not result in a Change
of Control:

  (i)  
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,
    (ii)  
an acquisition by the Employee or any group that includes the Employee, or
    (iii)  
an acquisition by any entity pursuant to a transaction that complies with
clauses (a), (b) and (c) of Section 6A(3) below; or

  (2)  
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies by or on behalf of a Person other than the Board; or
    (3)  
Consummation of a reorganization, merger or consolidation of the Company with or
into another entity or a statutory exchange of Outstanding Company Common Stock
or Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”);
excluding, however, such a Business Combination pursuant to which

  (a)  
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, a majority of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable equity interests), as the case may be, of the surviving or acquiring
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such transaction beneficially owns 100% of the
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities (or comparable equity securities) or all or
substantially all of the Company’s assets either

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

     
directly or indirectly) in substantially the same proportions (as compared to
the other holders of the Company’s common stock and voting securities prior to
the Business Combination) as their respective ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities,
    (b)  
no Person (excluding (i) any employee benefit plan (or related trust) sponsored
or maintained by the Company or such entity resulting from such Business
Combination or any entity controlled by the Company or the entity resulting from
such Business Combination, (ii) any entity beneficially owning 100% of the
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities (or comparable equity securities) or all or
substantially all of the Company’s assets either directly or indirectly and
(iii) the Employee and any group that includes the Employee) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock (or comparable equity interests) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities (or comparable equity interests) of such entity, and
    (c)  
immediately after the Business Combination, a majority of the members of the
board of directors (or comparable governors) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

  (4)  
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

7.   Adjustments; Fundamental Change

  A.  
If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the Option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding Option shall be made by the Company, in order to prevent dilution or
enlargement of Employee’s Option rights. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Stock and the price per
share subject to the outstanding Option.
    B.  
In the event of a proposed (i) dissolution or liquidation of the Company, (ii) a
sale of substantially all of the assets of the Company, (iii) a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or (iv) a statutory share
exchange involving the capital stock of the Company (each, a “Fundamental
Change”), the Committee may, but shall not be obligated to:

  (1)  
with respect to a Fundamental Change that involves a merger, consolidation or
statutory share exchange, make appropriate provision for the protection of the

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

     
Option by the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder, or any successor provision) of the Company or such surviving
corporation, in lieu of the Option and shares of Common Stock of the Company, or
    (2)  
with respect to any Fundamental Change, including, without limitation, a merger,
consolidation or statutory share exchange, declare, prior to the occurrence of
the Fundamental Change, and provide written notice to the holder of the Option
of the declaration, that the Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change in exchange for payment to the holder of the Option, within
20 days after the Fundamental Change, of cash (or, if the Committee so elects in
lieu of solely cash, of such form(s) of consideration, including cash and/or
property, singly or in such combination as the Committee shall determine, that
the holder of the Option would have received as a result of the Fundamental
Change if the holder of the Option had exercised the Option immediately prior to
the Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 7B) per share of Common Stock exceeds the exercise price per
share of Common Stock covered by the Option. At the time of the declaration
provided for in the immediately preceding sentence, the Option shall immediately
become exercisable in full and the holder of the Option shall have the right,
during the period preceding the time of cancellation of the Option, to exercise
the Option as to all or any part of the shares of Common Stock covered thereby
in whole or in part, as the case may be. In the event of a declaration pursuant
to this Section 7B, the Option, to the extent that it shall not have been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, the holder of the Option shall not be entitled to
the payment provided for in this Section 7B if such Option shall have expired or
been forfeited. For purposes of this Section 7B only, “Fair Market Value” per
share of Common Stock means the fair market value, as determined in good faith
by the Committee, of the consideration to be received per share of Common Stock
by the shareholders of the Company upon the occurrence of the Fundamental
Change, notwithstanding anything to the contrary provided in this Agreement.

8.   Miscellaneous

  A.  
This Option is issued pursuant to the Plan and is subject to its terms. The
terms of the Plan are available for inspection during business hours at the
principal offices of the Company.
    B.  
This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

  C.  
Neither Employee, the Employee’s legal representative, nor the executor(s) or
administrator(s) of the Employee’s estate, or any person(s) to whom the Option
was transferred by will or the applicable laws of distribution and descent shall
be, or have any of the rights or privileges of, a shareholder of the Company in
respect of any shares of Common Stock receivable upon the exercise of this
Option, in whole or in part, unless and until such shares shall have been issued
upon exercise of this Option.
    D.  
The Company shall at all times during the term of the Option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.
    E.  
The internal law, and not the law of conflicts of the State of Minnesota shall
govern all questions concerning the validity, construction and effect of this
Agreement, the Plan and any rules and regulations relating to the Plan or this
Option.
    F.  
Employee hereby consents to the transfer to his employer or the Company of
information relating to his/her participation in the Plan, including the
personal data set forth in this Agreement, between them or to other related
parties in the United States or elsewhere, or to any financial institution or
other third party engaged by the Company, but solely for the purpose of
administering the Plan and this Option. Employee also consents to the storage
and processing of such data by such persons for this purpose.

          IN WITNESS WHEREOF, the Company, by the Management Organization and
Compensation Committee of the Board of Directors, and the Employee have caused
this Agreement to be executed and delivered, all as of the day and year first
above written.

              GRACO INC.
Management Org and Comp Committee
        By         «NAME»        Its Chairman          EMPLOYEE
        By         «NAME»             

 